
	

114 HR 3414 IH: Veterans Access to Orthotic and Prosthetic Care Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3414
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Stivers (for himself, Mrs. Beatty, and Mr. Takano) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To improve the certification and licensing of employees and medical laboratories of the Department
			 of Veterans Affairs that furnish prosthetic and orthotic services, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans Access to Orthotic and Prosthetic Care Act. 2.Improvement of certification and licensing of employees and laboratories of Department of Veterans Affairs that furnish prosthetic and orthotic services (a)Certification and licensing of employeesBeginning not later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall ensure that each prosthetist and orthotist of the Department of Veterans Affairs, and each employee of the Department that provides prosthetic or orthotic services (as determined by the Secretary), meets all current certification and licensing requirements applicable to such prosthetist, orthotist, or other employee, as the case may be, consistent with the provisions of section 427 enacted for the Medicare program in BIPA 2000.
 (b)Certification of labsBeginning not later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall ensure that each orthotic or prosthetic facility and laboratory of the Department of Veterans Affairs that provides prosthetic and orthotic services is certified by one of the nationally recognized accrediting bodies, as provided for Medicare in section 427 of BIPA 2000.
			(c)Inspector General report
 (1)In generalNot later than one year after the date of the enactment of this Act, and not less frequently than annually thereafter for four years, the Inspector General of the Department of Veterans Affairs shall submit to Congress a report on the compliance of the Department of Veterans Affairs with the requirements under subsections (a) and (b).
 (2)RecommendationsEach report submitted under paragraph (1) shall include such recommendations with respect to improving the compliance of the Department with the requirements under subsections (a) and (b) as the Inspector General considers appropriate.
				
